Case 20-70115-hdh11 Doc 21 Filed 06/08/20             Entered 06/08/20 12:35:15   Page 1 of 1



John Paul Stanford, Esq.
Quilling, Selander, Lownds,
Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
(214) 871-2100 (Telephone)
(214) 871-2111 (Fax)

Proposed Attorneys for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

IN RE:                                          §
                                                §
BOWIE REAL ESTATE HOLDINGS, LP,                 §     CASE NO. 20-70115-HDH-11
                                                §           (Chapter 11)
DEBTOR                                          §

                                CERTIFICATE OF NO OBJECTION

         I hereby certify that on April 13, 2020, I filed an Application to Employ Quilling,

Selander, Lownds, Winslett & Moser, P.C. (“QSLWM”) as General Counsel (“Application”)

[Docket No. 10] which contained twenty-four (24) day negative notice language. As of today’s

date, no responses or objections to the Application have been filed.

         DATED: June 8, 2020.

                                             Respectfully submitted,

                                             QUILLING, SELANDER, LOWNDS,
                                             WINSLETT & MOSER, P.C.
                                             2001 Bryan Street, Suite 1800
                                             Dallas, Texas 75201
                                             (214) 871-2100 (Telephone)
                                             (214) 871-2111 (Fax)

                                             By:     /s/ John Paul Stanford
                                                    John Paul Stanford
                                                    State Bar No. 19037350

                                             PROPOSED ATTORNEYS FOR DEBTOR



CERTIFICATE OF NO OBJECTION - Solo Page
